                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

SHAWN FREEMORE,                         :

      Petitioner                        :   CIVIL ACTION NO. 3:18-1465

      v.                                :         (JUDGE MANNION)

BARRY SMITH,                            :
Superintendent
                                        :
      Respondent

                               MEMORANDUM

      Petitioner, Shawn Freemore, an inmate confined in the State

Correctional Institution, Houtzdale, Pennsylvania, filed the instant petition for

writ of habeas corpus pursuant to 28 U.S.C. §2254. He attacks a 2011

conviction imposed by the Court of Common Pleas for Monroe County,

Pennsylvania. (Doc. 1). Following careful consideration of the parties’

submissions, and for the reasons discussed below, the Court will dismiss the

petition as untimely. See 28 U.S.C. §2244(d).



I.    Background

      The procedural background of this case has been extracted from the

Pennsylvania Superior Court’s August 3, 2018 Memorandum Opinion,

affirming the PCRA Court’s dismissal of Petitioner’s second PCRA as
untimely. (See Doc. 15 at 1-4).

      Appellant, Shawn Freemore, appeals pro se from the order
      entered in the Monroe County Court of Common Pleas, which
      dismissed as untimely his second petition filed under the Post
      Conviction Relief Act (“PCRA”) at 42 Pa.C.S.A., §§9541-9546. On
      February 3, 2009, Appellant fatally stabbed Victim, when
      Appellant was 19 years old. On September 21, 2011, a jury
      convicted Appellant of first-degree murder, conspiracy to commit
      murder, and tampering with and/or fabricating physical evidence.
      The court sentenced Appellant on December 12, 2011, to life
      imprisonment without the opportunity of parole (“LWOP”). This
      Court affirmed on July 23, 2013 and our Supreme Court denied
      allowance of appeal on September 2, 2014. See Commonwealth
      v. Freemore, 82 A.2d 1074 (Pa. Super. 2013) (unpublished
      memorandum), appeal denied, 626 Pa. 704, 99 A.3d 76 (2014).
      Appellant sought no further direct review, so the judgment of
      sentence became final on December 1, 2014. Appellant timely
      filed his first pro se PCRA petition on April 22, 2015; the PCRA
      court appointed counsel and later denied relief on September 11,
      2015. This Court affirmed on August 3, 2016, and our Supreme
      Court denied allowance of appeal on February 15, 2017. See
      Commonwealth v. Freemore, 156 A.3d 327 (Pa.Super. 2016)
      (unpublished memorandum), appeal denied, Pa. , 166 A.3d
      1226 (2017).

      Appellant filed his second, current pro se PCRA petition on
      August 25, 2017. On August 30, 2017, the PCRA court issued
      Rule 907 notice; Appellant filed a pro se response on September
      13, 2017. The PCRA court dismissed Appellant’s petition on
      October 13, 2017, and a court-ordered Rule 1925(b) statement on
      November 29, 2017.

Id. By Memorandum Opinion dated August 3, 2018, the Pennsylvania

Superior Court affirmed the dismissal of Petitioner’s second PCRA petition as

follows:

                                     2
The timeliness of a PCRA petition is a jurisdictional requisite.
Commonwealth v. Zeigler, 148 A.3d 849 (Pa.Super. 2016). A
PCRA petition must be filed within one year of the date the
underlying judgment becomes final. 42 Pa.C.S.A. §9545(b)(1). A
judgment is deemed final at the conclusion of direct review or at
the expiration of time for seeking review. 42 Pa.C.S.A.
§9545(b)3). The statutory exceptions to the PCRA time-bar allow
for very limited circumstances which excuse the late filing of a
petition and are also subject to a separate 60-day deadline. 42
Pa.C.S.A. §9545(b)(1-2). To assert the newly-created-
constitutional-right exception under Section 9534(b)(1)(iii), “a
petitioner must prove that there is a new constitutional right and
that the right has been held by that court to apply retroactively.”
Commonwealth v. Chambers, 35 A.3d 34, 41 (Pa.Super. 2011),
appeal denied, 616 Pa. 625, 46 A.3d 715 (2012).

Instantly, the judgment of sentence became final on December 1,
2014, upon expiration of the time to file a petition for writ of
certiorari in the United States Supreme Court. See U.S.Sup.Ct.R.
13. Appellant filed the current pro se PCRA petition on August 25,
2017, which is patently untimely. See 42 Pa.C.S.A. §9545(b)(1).
Appellant attempts to invoke the “new constitutional right”
exception by citing three decisions: Miller v. Alabama, 567 U.S.
460, 132 S.Ct. 2455, 183 L.Ed.2d 407 (2012) (ruling
unconstitutional mandatory life without possibility of parole
(“LWOP”) sentences for juvenile offenders); Montgomery v.
Louisiana,        U.S.    , 136 S.Ct. 718, 193 L.Ed.2d 599 (filed
January 25, 2016, and revised on January 27, 2016) (holding
Miller applies retroactively to cases on collateral review); and
Commonwealth v. Batts, Pa. , 163 A.3d 410 (2017) (“Batts
II”) (providing rebuttable presumption exists against sentencing
juveniles to LWOP and explaining Commonwealth can rebut
presumption if it proves beyond reasonable doubt that juvenile
defendant cannot be rehabilitated). Appellant, however, was 19
years old at the time of his offenses. Consequently, he cannot
assert Montgomery/Miller as an exception to the PCRA
timeliness requirement to obtain resentencing under Batts II.


                                3
      Thus, Appellant’s petition remains time-barred, and the PCRA
      court lacked jurisdiction to review it. See Zeigler, supra.
      Accordingly, we affirm.

Id.

      On July 24, 2018, Petitioner filed the above captioned petition for writ

of habeas corpus in which he raises seven claims of ineffective assistance of

counsel, denial of a fair trial, and that he is subject to an illegal sentence in

violation of the Eighth and Fourteenth Amendment. (Doc. 1, petition).

      On October 30, 2018, Freemore filed a petition for allowance of appeal

with the Pennsylvania Supreme Court, which was denied on April 30, 2019.

(Doc. 18 at 11).

      Upon consideration of Petitioner’s failure to return this Court’s Notice of

Election, the Court issued a show cause order, requiring Respondent to file

a response to the petition, as filed. (Doc. 9, Order).

      On March 11, 2019, Respondent filed a response to the petition for writ

of habeas corpus, arguing that the petition is untimely. (Doc. 11). A traverse

having been filed on May 31, 2019, (Doc. 18), the petition is ripe for

disposition.




                                       4
II.   Discussion

      A state prisoner requesting habeas corpus relief pursuant to 28 U.S.C.

§2254 must adhere to a statute of limitations that provides, in relevant part,

as follows:

              (d)(1) A one-year period of limitations shall apply to
              an application for a writ of habeas corpus by a person
              in custody pursuant to the judgment of a State court.
              The limitation period shall run from the latest of - (A)
              the date on which the judgment became final by the
              conclusion of direct review or the expiration for
              seeking such review . . .

              (d)(2) The time during which a properly filed
              application for State post conviction or other collateral
              review with respect to the pertinent judgment or claim
              is pending shall not be counted toward any period of
              limitation under this subsection.

28 U.S.C. §2244(d)(1)-(2)(emphasis added); see generally, Jones v. Morton,

195 F.3d. 153, 157 (3d Cir. 1999). Thus, under the plain terms of

§2244(d)(1)(A), the period of time for filing a habeas corpus petition begins

to run when direct review processes are concluded. See Harris v. Hutchinson,

209 F.3d 325, 327 (4th Cir. 2000). (“[T]he AEDPA provides that upon

conclusion of direct review of a judgment of conviction, the one year period

within which to file a federal habeas corpus petition commences, but the

running of the period is suspended for the period when state post-conviction


                                         5
proceedings are pending in any state court.”); Fields v. Johnson, 159 F.3d

914, 916 (5th Cir. 1998)(per curiam); Hoggro v. Boone, 150 F.3d 1223, 1226

(10th Cir. 1998). It is not the conclusion of state post-conviction collateral

review processes that starts the running of the limitations period. See Bunnell

v. Yukins, No. 00-CV-73313, 2001 WL 278259, *2 (E.D. Mich. Feb 14,

2001)(“Contrary to Petitioner’s assertion, the limitations period did not begin

to run anew after the completion of his post-conviction proceedings.”).

      As indicated above, section 2244(d)(2) operates to exclude only the

time within which a “properly filed application” for post conviction relief is

pending in state court. Thus, when a petition or appeal has concluded and is

no longer pending, the one (1) year statute of limitations starts to run and the

time is counted. A “properly filed application” for post conviction relief under

§2244(d)(2) is one submitted according to the state’s procedural

requirements, such as rules governing time and place of filing. Lovasz v.

Vaughn, 134 F.3d 146, 148 (3d Cir. 1998). The Third Circuit Court of Appeals

has defined “pending” as the time during which a petitioner may seek

discretionary state court review, whether or not such review is sought. Swartz

v. Meyers, 204 F.3d 417 (3d Cir. 2000). “Pending,” however, does not include

the period during which a state prisoner may file a petition for writ of certiorari


                                        6
in the United States Supreme Court from the denial of his state post-

conviction petition. Stokes v. District Attorney of the County of Philadelphia,

No. 99-1493, 2001 WL 387516, at *2 (3d Cir., April 17, 2001). Likewise, the

statute of limitations is not tolled under §2244(d)(2) for the time during which

a habeas petition is pending in federal court. Jones, 195 F.3d at 158.

      The AEDPA statute of limitations also may be subject to equitable

tolling. The Third Circuit has held that the federal habeas statute of limitations

is subject to equitable tolling only in extraordinary circumstances. See Merritt

v. Blaine, 326 F.3d 157, 161 (3d Cir. 2003). In Merritt, the Court of Appeals

set forth two general requirements for equitable tolling: “(1) that the petitioner

has in some extraordinary way been prevented from asserting his or her

rights; and (2) that the petitioner has shown that he or she exercised

reasonable diligence in investigating and bringing the claim.” Id. (internal

citations and quotations omitted).

      A.    Statutory Tolling

      The Pennsylvania Supreme Court denied allocatur on Petitioner’s direct

appeal on September 2, 2014. Thus, his conviction became final on

December 1, 2014, after 90-days had passed in which he could have

petitioned the United States Supreme Court for a writ of certiorari. See


                                        7
Almazan v. Commonwealth of PA, 80 F.Supp.3d 602, 605 (E.D.Pa. 2015)

(citing Kapral v. United States, 166 F.3d 565 (3d Cir. 1999)). The clock for

filing a federal habeas petition began running on December 1, 2014, and

petitioner then had one year, or until December 1, 2015, to file a timely

habeas corpus petition. Burns v. Morton, 134 F.3d 109, 111 (3d Cir. 1998).

      Pursuant to 28 U.S.C. §2244(d)(2), when Freemore filed his PCRA

petition on April 22, 2015, the AEDPA’s filing period was statutorily tolled with

approximately 223 days of the one (1) year filing period remaining. See Harris,

209 F.3d at 328. Petitioner’s PCRA petition was pending until February 15,

2017, when the Pennsylvania Supreme Court denied Freemore’s petition for

allowance of appeal. Accordingly, the remaining 223 days of the one-year limit

for Petitioner to timely file a federal petition for writ of habeas corpus began

on February 15, 2017 and expired on September 26, 2017. The instant

petition was not filed until July 24, 2018, ten months after the limitations

period expired. Thus, the petition for habeas corpus relief is barred by the

statute of limitations, and should be dismissed as untimely, unless the statute

of limitations is subject to statutory or equitable tolling.

      Petitioner’s second PCRA petition, filed on August 25, 2017, was

dismissed by the PCRA court on October 13, 2017. On August 3, 2018, the


                                         8
Pennsylvania Superior Court found that Petitioner’s second PCRA petition

failed to meet any of the exceptions in 42 Pa. Cons.Stat.Ann.

§9545(b)(1)(i)(ii)(iii), and affirmed the dismissal as untimely. The Pennsylvania

Supreme Court denied Freemore’s petition for allowance of appeal on April

30, 2019.

      Relying on the state court’s dismissal of Freemore’s PCRA petition as

untimely, we are bound by the Pennsylvania Superior and Supreme Court’s

ruling that the PCRA petition as not properly filed as a matter of state law.

Fahy v. Horn, 240 F.3d 239, 243 (3d Cir.), cert. denied, Horn v. Fahy, 534

U.S. 944 (2001). As such, Petitioner’s second PCRA petition does not toll the

statute of limitations. See Long v. Wilson, 393 F.3d 390, 395 (3d Cir. 2004)

(petitioner’s untimely PCRA petition did not statutorily toll the statute of

limitations because, inter alia, “the limitations period had already run when it

was filed”). Case law is clear that an untimely PCRA petition is not “properly

filed” and, therefore, does not toll the statute of limitations. See Pace v.

Diguglielmo, 544 U.S. 408, 417 (2005) (“Because the state court rejected

petitioner’s PCRA petition as untimely, it was not ‘properly filed,’ and he is not

entitled to statutory tolling under §2254(d)(2).”). See also Merritt v. Blaine, 326

F.3d at 167-68. Consequently, the AEDPA statute of limitations is not subject


                                        9
to statutory tolling.

      B.     Equitable Tolling

      A habeas petitioner may also be entitled to equitable tolling of the

AEDPA statute of limitations. See Merritt v. Blaine, 326 F.3d 157, 161 (3d Cir.

2003), cert. denied, 540 U.S. 921 (2003) (holding that AEDPA’s time limit is

subject to the doctrine of equitable tolling, a judicially crafted exception).

However, the habeas petitioner bears the burden of demonstrating his

entitlement to equitable tolling and his due diligence. Pace v. DiGuglielmo,

544 U.S. 408, 418 (2005); Cooper v. Price, 82 Fed. Appx. 258, 260 (3d Cir.

2003). Moreover, the federal habeas statute of limitations is subject to

equitable tolling only in extraordinary circumstances. See Merritt, 326 F.3d at

161. Thus, while equitable tolling is permitted in state habeas petitions under

AEDPA, it is not favored. “Courts must be sparing in their use of equitable

tolling” and only permit equitable tolling where “principles of equity would

make rigid application of a limitation period unfair.” Sistrunk v. Rozum, 674

F.3d 181, 189 (3d Cir. 2012).

      In Merritt, the Third Circuit Court of Appeals set forth two general

requirements for equitable tolling: “(1) that the petitioner has in some

extraordinary way been prevented from asserting his or her rights; and (2) that


                                      10
the petitioner has shown that he or she exercised reasonable diligence in

investigating and bringing the claims.” Merritt, 326 F.3d at 168 (internal

citations and quotations omitted). Mere excusable neglect is not sufficient.

Miller v. New Jersey State Dep’t of Corrections, 145 F.3d 616, 618–19 (3d Cir.

1998). The Court of Appeals has identified additional circumstances in which

equitable tolling is warranted: (1) the defendant has actively misled the

plaintiff, (2) the plaintiff has in some extraordinary way been prevented from

asserting his rights, (3) the plaintiff has timely asserted his rights mistakenly

in the wrong forum, and (4) the claimant received inadequate notice of his

right to file suit, a motion for appointment of counsel is pending, or where the

court has misled the plaintiff into believing that he had done everything

required of him. See Jones, 195 F.3d at 159).

      Petitioner presents absolutely no evidence to account for the delay in

filing the instant petition for writ of habeas corpus. Consequently, equitable

tolling is inapplicable in this matter and the petition will be dismissed.




                                       11
IV.          Conclusion

             In light of the foregoing, the petition for writ of habeas corpus will be

DISMISSED, and the case will be CLOSED. An appropriate order will follow.




                                              s/ Malachy E. Mannion
                                              MALACHY E. MANNION
                                              United States District Judge

DATED: December 2, 2019
18-1465-01




                                             12
